John I. Purtle, Justice, dissenting. This is a most difficult case to understand due to the complicated manner in which the records were kept by both parties. However, I do not agree with the majority in the matter of the McCallister credit memorandum No. 3310 which is the same materials as those mentioned in Connor’s memoranda Nos. 9, 10, 12, and 21. These will be referred to as the Brinley-Hardy merchandise. It is not disputed that the Brinley-Hardy materials were returned to Anderson. Conners places the value of these parts and attachments at $12,325 because that was the figure McCallister used. Conners had originally thought the amountshould have been slightly higher. The dispute about these items is whether these items should have been credited to Anderson or Shannon. The Brinley-Hardy materials did not meet the required specifications but were retained by the Andersons. Some of these parts were used by Anderson and other parts were in their warehouse. Mrs. Anderson claims the Shannons took some of these parts, but the Shannons denied doing so. Shannon did admit hauling off a couple of loads of tractors but stated they were part of the 60 units which were floor planned at Conway by Homesteader. Under this contention, none of the Brinley materials should have been charged to Shannon. Apparently, the court believed Shannon did not take any Brinley parts. If so, then they should have been charged with invoice No. 3310, which is the same as Conners’ credit memos Nos. 9, 10, 11, 12, and 21. Appellants abandon claim to memo No. 11 there by reducing the disputed amount to $12,095.36. It appears the chancellor erred in not allowing the Shannons credit for invoice No. 3310. If the court did not believe the Shannons as I think he did, then this part of the decree is against the preponderance of the evidence. I am authorized to state that Fogleman, C.J., joins me in this dissent.